Per Curiam.
Suit was for personal injuries to the minor plaintiff, a child of between four and five 3rears of age, and for incidental damages to the father. The jury rendered a verdict of “no-cause of action” in favor af the defendant against both plaintiffs. The matter comes before us on plaintiffs’ rule to show cause why a new trial should not be granted, and the reasons assigned are that the verdict was the product of feeling,. *218prejudice, bias and mistake, and that the verdict was clearly against the weight of the evidence. The child, who had been playing on the sidewalk, walked or ran in front of defendant’s automobile truck and was thus injured. The jury ■could have found from the evidence that defendant’s truck was being driven at a speed of about fifteen miles per hour ■along the public highway; that the child, without warning of any kind, when the truck was from fifteen to twenty feet distant, suddenly dashed from-the scene of play, a place of ■safety, into the path of the truck; that the driver thereupon made strenuous but unsuccessful effort to stop the vehicle; that the child was immediately at the rear of the truck when ihe latter came to a stop.'
We are not persuaded that the verdict was the product of prejudice, bias or mistake, nor do we find it against the clear weight of the evidence.
The rule will be dismissed, with costs.